FILED
                            NOT FOR PUBLICATION                             JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARGARITA JAVIER DE OLIVER,                      No. 06-72908

              Petitioner,                        Agency No. A071-816-292

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 14, 2010 **
                               Pasadena, California

Before: FARRIS, HALL and SILVERMAN, Circuit Judges.

       Margarita Javier De Oliver, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ final order of removal finding her

removable for alien smuggling. We have jurisdiction pursuant to 8 U.S.C. § 1252.

The government must prove alien smuggling with “clear, unequivocal, and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
convincing evidence” and we review the factual findings for substantial evidence.

Hernandez-Guadarrama v. Ashcroft, 394 F.3d 674, 679 (9th Cir. 2005).

      Petitioner argues that the Board of Immigration Appeals and Immigration

Judged improperly relied on I-213 forms to find that she knowingly attempted to

smuggle her goddaughter into the country. However, we have held that an I-213

form is generally admissible. Espinoza v. INS, 45 F.3d 308, 310 (9th Cir. 1995).

In any case, the Immigration Judge and Board of Immigration Appeals also relied

on the transcript of petitioner’s sworn statement, which establishes that petitioner

received calls from Mexico in which she planned the border crossing, left her

daughter at home, traveled to Mexico, picked up her goddaughter, and attempted to

bring her goddaughter across the border using her daughter’s birth certificate.

Petitioner stated under oath that she had been treated “fine” by border officials and

that her statement was voluntary. Petitioner admitted to making this statement at

the border and had an opportunity to cross examine the border officers who took

her statement and prepared the government forms. The record does not compel a

contrary conclusion that petitioner was mistreated by border officers or that any of

the government documents are unreliable.

      Petitioner also asserts that in light of her family’s testimony that she was

merely an unknowing passenger, the Board of Immigration Appeals ruled contrary

to Altamirano v. Gonzales, 427 F.3d 586 (9th Cir. 2005). However, the evidence
supports the Immigration Judge’s finding that petitioner actively planned and

attempted to execute the plan to smuggle her goddaughter across the border, which

is unlike the situation in Altamirano.

      PETITION FOR REVIEW DENIED.